Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00470-CR

                                  Sharron Kaye LANDRY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 369917
                    The Honorable Monica A. Gonzalez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 12, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice